DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 05/28/2019 has been entered.  Claims 1-15 are pending.
  
Information Disclosure Statement
The information disclosure statement filed 02/26/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  The following foreign patent documents were not accompanied with a concise explanation of the relevance: DE 2305231 and CN 101466801.  It has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statement filed 02/26/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Although the foreign patent document, JP 2014224248 was not filed on 02/26/2021, this reference was filed on 03/01/2022.  

Claim Objections
Claim 13 is objected to because of the following informalities:  on lines 4 and 6, the “25%C” should be replaced with “25°C”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 10-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (WO 2011115046 A1, See machine translation for citation) in view of Asami (JP 2007177023 A, See machine translation for citation) and Komatsu (US 2012/0306977 A1).
Regarding claims 1-3 and 5, Yamada discloses an ink composition comprising a microcapsule pigment (organic pigment), water, and a polysaccharide (Abstract).  Yamada discloses an acrylic resin may added for fixing to a paper surface or imparting viscosity (page 10).  Yamada discloses an organic solvent such as ethylene glycol, diethylene glycol, triethylene glycol, propylene glycol, 1,3-butylene glycol, butylene glycol (includes a first diol having from 5 to 7 carbon atoms and a second diol having from 1 to 4 carbon atoms) (page 10).        
	However, Yamada does not disclose the acrylic resin is in the form of particles.  Asami teaches acrylic resin particles (Abstract).  Asami is concerned with a water-based ink compositon for ballpoint pens (Abstract).  Yamada and Asami are analogous art concerned with the same field of endeavor, namely water-based ink compositions for use in a ballpoint pen.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the acrylic resin per the teachings of Yamada with the acrylic resin particles as per the teachings of Asami, and the motivation to do so would have been as Asami suggests the emulsion particles form a dry film on the nib and can provide excellent ink sag performance without deteriorating the properties (page 2).  	
However, Yamada does not disclose the content of the first diol in the ink composition is 0.05 wt% or more. Komatsu discloses an ink composition [0003].  The ink composition contains water [0086].  The ink composition contains alkyl polyols [0034].  As shown in Examples 7-10, the alkyl polyol includes propylene glycol (a second diol having 3 carbon atoms) and 1,2-hexanediol (a first diol having 6 carbon atoms).  In Examples 7 and 10, 1,2-pentanediol (a first diol having 5 carbon atoms) is also present. In Example 8, 3-methyl-1-3-butanediol (first diol having 5 carbon atoms) and 1,2-butandediol (a second diol having 4 carbon atoms) are present.  The diols are the only organic solvents used in the Examples.  As shown in Examples 7-10, the amount (mass %) of the first diol having 5 or 6 carbon atoms is 8, 8.5, 1, and 3, respectively.  As shown in Examples 7-10, the amount (mass%) of the second diol having 3 or 4 carbon atoms is 10, 10, 15, and 10, respectively.  The amounts of the second diol are   Yamada and Komatsu are analogous art concerned with the same field of endeavor, namely aqueous ink compositions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention add the mixture of the diols in the amounts as per the teachings of Komatsu, and the motivation to do so would have been as Komatsu suggests the alkyl polyols can control the wettability, permeability, and drying property of the ink composition regardless of the recording medium [0034].  
Regarding claim 4, Komatsu teaches the alkyl polyols include 2-methylpentane-2,4-diol [0038].  It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute one of the alkyl polyols with 2-methylpentane-2,4-diol which is functional equivalent of the alkyl polyol.
Regarding claim 6, Komatsu teaches the content of the alkyl polyls is in the range of 5 mass% or more and 30 mass% or less of the total amount of the ink composition [0039].  It would have been obvious to one of ordinary skill in the art before the effective filing date to adjust the amount of the second diol in order to increase wettability and permeability to a recording medium to reduce uneven density effects and ensuring high ink storage stability as well as appropriate drying time [0039].
Regarding claim 7, Asami further teaches the average particle size of the acrylic resin is 0.1 m or less which significantly overlaps the claimed range (page 2).
Regarding claims 10-11, based on calculations, a ratio by weight of a content of the particles of the acrylic resin to a content of the two or more diols in the ink composition is 0.026 and 0.25 for Examples 7-8 per the teachings of Komatsu.  The calculations have been based on the 47% concentration of the styrene-acrylic emulsion.
Regarding claim 12, Yamada discloses hydrophobized silica (page 11).
Regarding claim 14, Yamada discloses a cap-type ballpoint pen comprising a housing for the ballpoint pen refill in a shaft tube (Abstract, page 11).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada (WO 2011115046 A1, See machine translation for citation) in view of Asami (JP 2007177023 A, See machine translation for citation) and Komatsu (US 2012/0306977 A1) as applied to claim 1 above, and further evidenced by Uchino (JP 2005187486 A, See machine translation for citation).
Regarding claim 8, Yamada discloses the ink composition as shown above in claim 1.  Asami teaches the acrylic resin is JONKRILL 734, JONKRILL 7600, JONKRILL 352, or JONKRILL 7001 as shown on page 5.  Per the teachings of Uchino, JONKRILL 734 is a styrene-acrylic copolymer emulsion as shown in Comparative Example 3.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada (WO 2011115046 A1, See machine translation for citation) in view of Asami (JP 2007177023 A, See machine translation for citation) and Komatsu (US 2012/0306977 A1) as applied to claim 1above, and further in view of Ota (JP 2005232360 A, See machine translation for citation).
Regarding claim 9, Yamada discloses the ink composition as shown above in claim 1.
	However, Yamada does not disclose wherein the particles of the acrylic resin have a solid acid value of 50 or more and less than 100.  Ota teaches the amount of the anionic group in the dispersion polymer is such that the acid value is about 50 to 250 KOH mg/g (page 7).  Ota is concerned with water-based ink compositions (Abstract).  Yamada and Ota are analogous art concerned with the same field of endeavor, namely aqueous ink compositions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention adjust the acid value within the range as per the teachings of Ota, and the motivation to do so would have been as Ota suggests the storage stability of the colorant particles formed into a coating is improved and the water resistance of the recorded image is improved (page 7).  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada (WO 2011115046 A1, See machine translation for citation) in view of Asami (JP 2007177023 A, See machine translation for citation) and Komatsu (US 2012/0306977 A1) as applied to claim 1above, and further in view of Clayton (US 9,493,668 B2).
Regarding claim 13, Yamada discloses the ink composition as shown above in claim 1.
	However, Yamada does not disclose the ink composition has a viscosity of at least 50 mPa·s and at most 10,000 mPa·s at a temperature of 25°C and at a shear rate of 0.35 sec-1, and a viscosity of at least 50 mPa·s and at most 1,000 mPa·s at a temperature of 25°C and at a shear rate of 35 sec-1.  Since the temperature is not given, the temperature is 25°C.  Clayton teaches the thermochromic ink compositions have a viscosity within the range of from about 25 mPas to about 160 mPas (C21/L27-32).  Clayton is concerned with reversible thermochromic and photochromic ink compositions (C3/L14-25). The composition is aqueous (C19/L36-C20L4).  Yamada and Clayton are analogous art concerned with the same field of endeavor, namely aqueous ink compositions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention adjust the viscosity of the ink composition within the range as per the teachings of Clayton, and the motivation to do so would have been as Clatyon suggests the viscosity is suitable for shear-thinning ball-point pen (C21/L27-32)..  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada (WO 2011115046 A1, See machine translation for citation) in view of Asami (JP 2007177023 A, See machine translation for citation) and Komatsu (US 2012/0306977 A1).
Regarding claim 15, Yamada discloses an ink composition comprising a microcapsule pigment (organic pigment), water, and a polysaccharide (Abstract).  Yamada discloses an acrylic resin may added for fixing to a paper surface or imparting viscosity (page 10).  Yamada discloses an organic solvent such as ethylene glycol, diethylene glycol, triethylene glycol, propylene glycol, 1,3-butylene glycol, butylene glycol (includes a first diol having from 5 to 7 carbon atoms and a second diol having from 1 to 4 carbon atoms) (page 10).        
	However, Yamada does not disclose the acrylic resin is in the form of particles.  Asami teaches acrylic resin particles (Abstract).  Asami is concerned with a water-based ink compositon for ballpoint pens (Abstract).  Yamada and Asami are analogous art concerned with the same field of endeavor, namely water-based ink compositions for use in a ballpoint pen.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the acrylic resin per the teachings of Yamada with the acrylic resin particles as per the teachings of Asami, and the motivation to do so would have been as Asami suggests the emulsion particles form a dry film on the nib and can provide excellent ink sag performance without deteriorating the properties (page 2).  	
However, Yamada does not disclose the content of the first diol in the ink composition is 0.05 wt% or more. Komatsu discloses an ink composition [0003].  The ink composition contains water [0086].  The ink composition contains alkyl polyols [0034].  As shown in Examples 7-10, the alkyl polyol includes propylene glycol (a second diol having 3 carbon atoms) and 1,2-hexanediol (a first diol having 6 carbon atoms).  In Examples 7 and 10, 1,2-pentanediol (a first diol having 5 carbon atoms) is also present. In Example 8, 3-methyl-1-3-butanediol (first diol having 5 carbon atoms) and 1,2-butandediol (a second diol having 4 carbon atoms) are present.  The diols are the only organic solvents used in the Examples.  As shown in Examples 7-10, the amount (mass %) of the first diol having 5 or 6 carbon atoms is 8, 8.5, 1, and 3, respectively.  As shown in Examples 7-10, the amount (mass%) of the second diol having 3 or 4 carbon atoms is 10, 10, 15, and 10, respectively.  The amounts of the second diol are   Yamada and Komatsu are analogous art concerned with the same field of endeavor, namely aqueous ink compositions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention add the mixture of the diols in the amounts as per the teachings of Komatsu, and the motivation to do so would have been as Komatsu suggests the alkyl polyols can control the wettability, permeability, and drying property of the ink composition regardless of the recording medium [0034].  

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Mizoguchi (WO 2016047434 A1) teaches an aqueous ink composition comprising succinoglycan (polysaccharide).
Arisawa (JP 2017082154 A) teaches an ink for aqueous ball point pen.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767